UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6987



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TROY ANTHONY NEWMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-99-22-A)


Submitted:   January 21, 2003          Decided:     February 10, 2003


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Troy Anthony Newman, Appellant Pro Se. William Edward Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Anthony Newman seeks to appeal the district court’s July

26, 2000, order denying relief on his 28 U.S.C. § 2255 (2000)

motion, and the district court’s April 3, 2001, order denying his

motion for reconsideration.

     As to Newman’s appeal of the district court’s July 26, 2000,

order denying relief on his 28 U.S.C. § 2255 (2000) motion, we

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.    Under Fed. R. App. P. 4(a)(1)(B),

when the United States is a party, the notice of appeal must be

filed no more than sixty days after the entry of the district

court’s final judgment or order, unless:   (1) under Fed. R. App. P.

4(b)(4), the district court, upon the defendant’s showing of good

cause or excusable neglect, grants the defendant a thirty day

extension; (2) under Fed. R. App. P. 4(a)(5), the district court

extends the appeal period; or (3) under Fed. R. App. P. 4(a)(6),

the district court reopens the appeal period. This appeal period is

mandatory and jurisdictional. Browder v. Director, Dep’t of Corr.,

434 U.S. 257, 267 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).   The district court’s order was entered on

the docket on July 26, 2000.   Newman’s notice of appeal was filed

on June 6, 2001.   Newman failed to file a timely notice of appeal,

and he did not seek an extension or reopening of the appeal period.

We therefore deny a certificate of appealability and dismiss


                                 2
Newman’s appeal as to this order.      See United States v. Newman, No.

CR-99-22-A (E.D. Va. filed July 25, 2000, entered July 26, 2000).

     As to Newman’s appeal of the district court’s April 3, 2001,

order denying his motion for reconsideration, we have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Newman, No.

CR-99-22-A (E.D. Va. filed Apr. 2, 2001, entered Apr. 3, 2001).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                              DISMISSED IN PART; AFFIRMED IN PART




                                   3